             Case 19-32112 Document 273 Filed in TXSB on 11/08/19 Page 1 of 11



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                  )
    In re:                                                        )     Chapter 11
                                                                  )
    JONES ENERGY, INC., et al.,1                                  )     Case No. 19-32112 (DRJ)
                                                                  )
                             Reorganized Debtors.                 )      (Jointly Administered)
                                                                  )

                REORGANIZED DEBTORS’ MOTION FOR ENTRY OF FINAL
             DECREE CLOSING THE CHAPTER 11 CASE OF JONES ENERGY, INC.

             THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
             OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
             PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
             AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
             PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
             DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
             MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE,
             THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
             OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
             ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
             MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION
             AT THE HEARING.
             REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

             The above-captioned reorganized debtors (collectively, the “Reorganized Debtors” and,

before the Effective Date of the Plan (each as defined herein), the “Debtors”), respectfully state

the following in support of this motion (this “Motion”):




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, are: Jones Energy, Inc. (7968); Jones Energy, LLC (8861); CCPR Sub LLC
      (0942); Jones Energy Finance Corp. (6247); Jones Energy Holdings, LLC (5091); Jones Energy Intermediate,
      LLC (3552); JRJ Opco, LLC (1488); Nosley Acquisition, LLC (1548); Nosley Assets, LLC (6460); Nosley
      Midstream, LLC (8315); and Nosley SCOOP, LLC (1108). The location of Jones Energy, LLC’s principal place
      of business and the Reorganized Debtors’ service address in these chapter 11 cases is: 807 Las Cimas Parkway,
      Suite 350, Austin, TX 78746.



24404932v.2 131083/00003
        Case 19-32112 Document 273 Filed in TXSB on 11/08/19 Page 2 of 11



                                          Relief Requested

        1.       The Reorganized Debtors seek entry of a final decree, substantially in the form

attached hereto as Exhibit A (the “Final Decree”):            (a) closing the chapter 11 case of

Jones Energy, Inc. (the “Lead Case”); and (b) granting related relief.

                                       Jurisdiction and Venue

        2.       The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). The Reorganized Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court in connection with this Motion to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

        3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.       The bases for the relief requested herein are section 350(a) of chapter 11 of title 11

of the United States Code (the “Bankruptcy Code”), Bankruptcy Rule 3022, and the Bankruptcy

Local Rules for the Southern District of Texas (the “Bankruptcy Local Rules”).

        5.       On April 14, 2019 (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. A detailed description surrounding the facts and

circumstances of these chapter 11 cases is set forth in the Declaration of Carl F. Giesler, Jr., Chief

Executive Officer of Jones Energy, Inc., in Support of Chapter 11 Petitions and First Day Motions

[Docket No. 7].

                                       The Bankruptcy Cases

        6.       On the Petition Date, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. On May 6, 2019, the Court confirmed the Joint Chapter 11
                                           2

24404932v.2 131083/00003
        Case 19-32112 Document 273 Filed in TXSB on 11/08/19 Page 3 of 11



Plan of Reorganization of Jones Energy, Inc. and its Debtor Affiliates (Technical Modifications)

(as modified, amended, or supplemented from time to time, the “Plan”) and entered the Order

Approving the Debtors’ Disclosure Statement for, and Confirming, the Debtors’ Joint Chapter 11

Plan of Reorganization of Jones Energy, Inc. and its Debtor Affiliates [Docket No. 180]

(the “Confirmation Order”). On May 17, 2019 (the “Effective Date”), the Plan became effective

and the Reorganized Debtors emerged from chapter 11.

        7.       On May 17, 2019, the Court entered the Final Decree Closing Certain of the

Chapter 11 Cases [Docket No. 218] closing each of the above-captioned cases except for the Lead

Case (the “Affiliate Cases”).

        8.       On July 1, 2019, the Debtors’ retained professionals filed fee applications (the “Fee

Applications”), which were approved by the Court on July 23, 2019 and July 24, 2019. In addition,

on August 12, 2019, Kirkland & Ellis, LLP and Kirkland & Ellis International LLP, attorneys for

the Debtors, filed supplement to its Fee Application, which was approved by the Court on

August 15, 2019. No further requests for professional fees are anticipated.

        9.       Since the Petition Date, 24 proofs of claim have been filed against the Debtors. As

of the date hereof, the Reorganized Debtors believe that all of these claims, to the extent allowed,

either (a) have received treatment in accordance with the Plan or (b) were left unaltered by the

bankruptcy.

          No.                 Claimant                   Claim Amount          Claim Type
             1       MS Department of Revenue               $0.00              Tax Claims
             2        Woolslayer Plaintiffs, et al       $3,631,088.24     Litigation/Royalties
                                                                           Goods Sold/Services
             3
                             PROTIVITI                     $490.00            (Trade Claim)
             4       Dell Financial Services, LLC          $5,730.32     Bank Debt/Credit Facility
             5             Montague County                  $15.45             Tax Claims
             6        Woolslayer Plaintiffs et al        $3,631,088.24     Litigation/Royalties

                                                     3

24404932v.2 131083/00003
        Case 19-32112 Document 273 Filed in TXSB on 11/08/19 Page 4 of 11




          No.                   Claimant                        Claim Amount          Claim Type
           7    Reaves County Appraisal District et al              $41.75            Tax Claims
           8        Texas Workforce Commission2                   $39,515.90     Tax Claims (withdrawn)
           9           RLI Insurance Company                    “Undetermined”       Surety Bonds
           10          RLI Insurance Company                    “Undetermined”       Surety Bonds
           11          RLI Insurance Company                    “Undetermined”       Surety Bonds
           12      Cooke County Appraisal District                  $43.42            Tax Claims
           13                   ERA ISD                             $36.42            Tax Claims
           14      The Quintin Little Company Inc.               $756,199.37           Litigation
           15      The Quintin Little Company Inc.               $717,717.99           Litigation
                                                                                 Royalty Owner/Mineral
           16
                        Barry K. Bornemann                          $0.00                Rights
                   U.S. Bank N.A. d/b/a U.S. Bank
           17
                         Equipment Finance                        $80,351.95        Equipment Lease
           18              FRANKLIN ISD                           $3,343.31           Tax Claims
                  Cellco Partnership d/b/a Verizon
           19   Wireless, on behalf of its affiliates and                         Goods Sold/Services
                             subsidiaries                         $1,005.98         (Trade Claim)
                                                                                  Goods Sold/Services
           20
                          CT Corporation                          $95,583.34        (Trade Claim)
                   U.S. Bank N.A. d/b/a U.S. Bank
           21
                         Equipment Finance                        $80,351.95        Equipment Lease
           22     Department of the Treasury - IRS                $14,999.97          Tax Claims
                 US Department of the Interior/ Office
           23
                    of Natural Resources Revenue                  $37,594.58           Royalties
           24      Department of the Treasury - IRS               $9,999.98              Taxes

        10.      To the extent parties have claims that were not addressed through the Plan, such

claims shall not be extinguished, but rather shall ride through the bankruptcy, and the Reorganized

Debtors shall address such claims in the ordinary course, as set forth in section VII.A. of the Plan.




2
    This claim was withdrawn.

                                                            4

24404932v.2 131083/00003
         Case 19-32112 Document 273 Filed in TXSB on 11/08/19 Page 5 of 11



         11.      Parties are not prejudiced by this approach, and any party that filed a proof of claim

retains all of its rights to address such claim under applicable law.3 Further, the Reorganized

Debtors reserve all rights to dispute any asserted claims, and the failure of the Reorganized Debtors

to object to any claim filed in these chapter 11 cases shall not cause such claim to be deemed

allowed.

                                                Basis for Relief

I.       Entry of a Final Decree Closing the Lead Case in Appropriate Under the
         Circumstances.

         12.      Section 350(a) of the Bankruptcy Code provides that “[a]fter an estate is fully

administered and the court has discharged the trustee, the court shall close the case.”

Bankruptcy Rule 3022, which implements section 350 of the Bankruptcy Code, further provides

that “[a]fter an estate is fully administered in a chapter 11 reorganization case, the court, on its

own motion or on motion of a party in interest, shall enter a final decree closing the case.”

         13.      The term “fully administered” is not defined in the Bankruptcy Code,

the Bankruptcy Rules, or the Bankruptcy Local Rules.                    The Advisory Committee Note to

Bankruptcy Rule 3022 (the “Advisory Committee Note”), however, sets forth the following non-

exclusive factors to be considered in determining whether a case has been fully administered:

                  a.       whether the order confirming the plan has become final;

                  b.       whether deposits required by the plan have been distributed;

                  c.       whether the property proposed by the plan to be transferred
                           has been transferred;




3
     Moreover, pursuant to section VII.A. of the Plan, “all Proofs of Claims filed after the Effective Date shall be
     disallowed and forever barred, estopped, and enjoined from assertion, and shall not be enforceable against any
     Reorganized Debtors, without the need for any objection by the Reorganized Debtors or any further notice or
     action, order, or approval of the Bankruptcy Court.”

                                                         5

24404932v.2 131083/00003
        Case 19-32112 Document 273 Filed in TXSB on 11/08/19 Page 6 of 11



                 d.        whether the debtor or the successor of the debtor under the
                           plan has assumed the business or the management of the
                           property dealt with by the plan;

                 e.        whether payments under the plan have commenced; and

                 f.        whether all motions, contested matters, and adversary
                           proceedings have been finally resolved.

Fed. R. Bankr. P. 3022, Advisory Comm. Note (1991). Courts look “to the advisory committee’s

notes on Bankruptcy Rule 3022 in seeking guidance as to the meaning of ‘fully administered.’”

In re JCP Props., Ltd., 540 B.R. 596, 605 (Bankr. S.D. Tex. 2015).

        14.      In addition to the factors set forth in the Advisory Committee Note, courts have

considered whether the plan of reorganization has been substantially consummated. See, e.g., In re

JCP Props., Ltd., 540 B.R. at 605 (commenting that “substantial consummation is the pivotal

question here to determine the propriety of closing the [case]”); In re Gates Cmty. Chapel of

Rochester, Inc., 212 B.R. 220, 224 (Bankr. W.D.N.Y. 1997) (considering substantial

consummation as a factor in determining whether to close a case); Walnut Assocs. v. Saidel, 164

B.R. 487, 493 (E.D. Pa. 1994) (same).4

        15.      As of the date hereof, these chapter 11 cases have been “fully administered” within

the meaning of section 350 of the Bankruptcy Code, making it appropriate for the Court to enter

the Final Decree. In particular:

                 a.        the Confirmation Order has become final and is
                           non-appealable;

                 b.        the Reorganized Debtors have emerged from chapter 11;




4
    Section 1101(2) of the Bankruptcy Code defines substantial consummation as the: “(A) transfer of all or
    substantially all of the property proposed by the plan to be transferred; (B) assumption by the debtor or by the
    successor to the debtor under the plan of the business or of the management of all or substantially all of the
    property dealt with by the plan; and (C) commencement of distribution under the plan.”

                                                        6

24404932v.2 131083/00003
        Case 19-32112 Document 273 Filed in TXSB on 11/08/19 Page 7 of 11



                 c.        all payments required to be made pursuant to the Plan have
                           been paid or provided for as of the Effective Date;

                 d.        the Reorganized Debtors have assumed the business and
                           management of the property dealt with by the Plan;

                 e.        all anticipated motions, contested matters, and adversary
                           proceedings in these chapter 11 cases have been or will be
                           resolved at or before the hearing on this Motion;

                 f.        all of the transactions contemplated by the Plan closed on the
                           Effective Date; and

                 g.        the Plan has been substantially consummated within the
                           meaning of section 1101(2) of the Bankruptcy Code.

        16.      Accordingly, the Debtors anticipate no further need for the Court’s administration.

Moreover, to the extent any issue arises subsequently, the Confirmation Order expressly provides

that this “Court may properly, and upon the Effective Date shall, to the full extent set forth in the

Plan, retain jurisdiction over all matters arising out of, and related to, the Chapter 11 Cases,

including the matters set forth in Article XI of the Plan and section 1142 of the Bankruptcy Code.”

See Confirmation Order ¶ 71.

        17.      Furthermore, any party in interest may petition the Court to reopen this chapter 11

case pursuant to section 350(b) of the Bankruptcy Code, despite the entry of the final decree

closing this case. See Bankruptcy Rule 5010. Accordingly, no party in interest will be prejudiced

by entry of a final decree and such an order will facilitate the Reorganized Debtors’ “fresh start”

from bankruptcy. In fact, entry of the proposed Final Decree will assist the Reorganized Debtors

by relieving them of the obligations to comply with the U.S. Trustee’s quarterly reporting




                                                     7

24404932v.2 131083/00003
        Case 19-32112 Document 273 Filed in TXSB on 11/08/19 Page 8 of 11



requirements, and to pay quarterly U.S. Trustee fees, which will in turn enhance their chances of

success post-emergence.

        18.      Pursuant to the Plan, each of the Reorganized Debtors shall have and retain any and

all rights and defenses such Debtor had with respect to any claim or interest immediately prior to

the Effective Date.

        19.      For the foregoing reasons, the Reorganized Debtors submit that the Court should

enter the Final Decree.

                                                Notice

        20.      The Debtors will provide notice of this Motion to: (a) the Office of the U.S. Trustee

for the Southern District of Texas; (b) the holders of the 20 largest unsecured claims against the

Debtors (on a consolidated basis); (c) Wells Fargo Bank, N.A. as administrative agent under the

Debtors’ credit agreement and collateral agent under the Debtors’ 9.25% first lien secured notes;

(d) UMB Bank, N.A. as indenture trustee under the Debtors’ 9.25% first lien secured notes due

2023; (e) U.S. Bank National Association as successor trustee for (i) the 6.75% senior notes due

2022 and (ii) the 9.25% senior notes due 2023; (f) Milbank LLP, as counsel to the ad hoc group of

certain first lien noteholders; (g) Davis Polk & Wardwell LLP, as counsel to the ad hoc group of

certain crossover noteholders; (h) the United States Attorney’s Office for the Southern District of

Texas; (i) the Internal Revenue Service; (j) the United States Securities and Exchange

Commission; (k) the Environmental Protection Agency and similar state environmental agencies

for states in which the Debtors conduct business; (l) the state attorneys general for states in which

the Debtors conduct business; and (m) any party that has requested notice pursuant to Bankruptcy

Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no other or

further notice need be given.


                                                   8

24404932v.2 131083/00003
        Case 19-32112 Document 273 Filed in TXSB on 11/08/19 Page 9 of 11



        21.      WHEREFORE, the Reorganized Debtors respectfully request that the Court enter

the Final Decree, granting the relief requested herein and such other relief as the Court deems

appropriate under the circumstances.




                                               9

24404932v.2 131083/00003
       Case 19-32112 Document 273 Filed in TXSB on 11/08/19 Page 10 of 11




 Houston, Texas
 November 8, 2019

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                             KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL LLP
 Jennifer F. Wertz (TX Bar No. 24072822)           Brian E. Schartz, P.C. (TX Bar No. 24099361)
 1401 McKinney Street, Suite 1900                  Anna G. Rotman, P.C. (TX Bar No. 24046761)
 Houston, Texas 77010                              609 Main Street
 Telephone:      (713) 752-4200                    Houston, Texas 77002
 Facsimile:      (713) 752-4221                    Telephone:      (713) 836-3600
 Email:          mcavenaugh@jw.com                 Facsimile:      (713) 836-3601
                 jwertz@jw.com                     Email:          brian.schartz@kirkland.com

 Co-Counsel to the Reorganized Debtors             -and-

                                                   KIRKLAND & ELLIS LLP
                                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                                   Christopher Marcus, P.C. (admitted pro hac vice)
                                                   Anthony R. Grossi (admitted pro hac vice)
                                                   601 Lexington Avenue
                                                   New York, New York 10022
                                                   Telephone: (212) 446-4800
                                                   Facsimile:   (212) 446-4900
                                                   Email:       christopher.marcus@kirkland.com
                                                                anthony.grossi@kirkland.com

                                                   -and-

                                                   KIRKLAND & ELLIS LLP
                                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                                   James H.M. Sprayregen, P.C.
                                                   300 North LaSalle Street
                                                   Chicago, Illinois 60654
                                                   Telephone: (312) 862-2000
                                                   Facsimile:    (312) 862-2200

                                                   Co-Counsel to the Reorganized Debtors




                                              10

24404932v.2 131083/00003
       Case 19-32112 Document 273 Filed in TXSB on 11/08/19 Page 11 of 11



                                     Certificate of Service

        I certify that on November 8, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh




24404932v.2 131083/00003
